              Case 2:20-cv-01834-GMN-DJA Document 6 Filed 12/04/20 Page 1 of 3



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5       THAD AUBERT,                                            Case No. 2:20-cv-01834-GMN-DJA
 6                                            Petitioner,
               v.                                                               ORDER
 7
         RENEE BAKER, et al.,
 8
                                          Respondents.
 9

10            This habeas matter is before the Court on Petitioner Thad Aubert’s failure to comply with
11   the Court’s Order (ECF No. 5) instructing him to resolve the filing fee.
12            Aubert challenges a conviction and sentence imposed by the Eighth Judicial District Court
13   for Clark County (“state court”). State of Nevada v. Aubert, Case No. 09C255285.1 On May 19,
14   2011, the state court entered a judgment of conviction for robbery with the use of a deadly weapon
15   and adjudicated Aubert under Nevada’s habitual criminal statute. The Nevada Supreme Court
16   affirmed the conviction. In February 2014, Aubert filed a state petition for writ of habeas corpus.
17   The state court denied post-conviction relief. Aubert filed a post-conviction appeal. The Nevada
18   Court of Appeals affirmed the denial of relief, and a remittitur issued in June 2017. Additionally,
19   in February 2018, Aubert filed a motion to modify sentence, arguing the state court did not have
20   jurisdiction to impose his sentence under the habitual criminal statutes. The motion was denied.
21   In September 2019, the Nevada Court of Appeals affirmed the decision.
22            On October 1, 2020, Aubert initiated this federal habeas corpus proceeding by submitting
23   a pro se Petition for Writ of Habeas Corpus (ECF No. 1-1) under 28 U.S.C. § 2254 and Application
24   to Proceed In Forma Pauperis (“IFP”) (ECF No. 1). However, his IFP application did not contain
25   the required financial certificate signed by an authorized officer at the Nevada Department of
26   1
      The Court takes judicial notice of the online docket records of the Eighth Judicial District Court and
27   Nevada appellate courts, which may be accessed by the public at:
     www.clarkcountycourts.us/Anonymous/default.aspx and
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.



                                                            1
             Case 2:20-cv-01834-GMN-DJA Document 6 Filed 12/04/20 Page 2 of 3



 1   Corrections or certified copy of his inmate trust account statement for the six-month period

 2   preceding this habeas action. See 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2.

 3           On October 15, 2020, the Court ordered Aubert to either pay the $5 filing fee or submit a

 4   complete IFP application with all required attachments within 45 days. (ECF No. 5.) Aubert was

 5   warned that a failure to comply by submitting a complete IFP application or paying the filing fee

 6   would result in the dismissal of this action without prejudice and without further advance notice.

 7   (Id.) The 45-day deadline expired on November 30, 2020. To date, Aubert has not filed a

 8   completed IFP application, paid the $5 filing fee, or requested an extension of time. Thus,

 9   dismissal is warranted.2

10   ///

11   ///

12
             2
                The Court further notes that Aubert’s petition is untimely on its face. The Antiterrorism and
13   Effective Death Penalty Act (“AEDPA”) establishes a one-year limitation period for state prisoners to file
     a federal habeas petition pursuant to 28 U.S.C. § 2254. The one-year limitation period, i.e., 365 days,
14   begins to run from the latest of four possible triggering dates, with the most common being the date on
     which the petitioner’s judgment of conviction became final by the conclusion of direct appellate review.
15   28 U.S.C. § 2244(d)(1)(A). For a Nevada prisoner who pursues a direct appeal, his conviction becomes
16   final when the 90-day period for filing a petition for certiorari in the United States Supreme Court expires
     after a Nevada appellate court enters judgment or the Nevada Supreme Court denies discretionary review.
17   See Harris v. Carter, 515 F.3d 1051, 1053 n.1 (9th Cir. 2008); Shannon v. Newland, 410 F.3d 1083, 1086
     (9th Cir. 2005); Sup. Ct. R. 13.
18            The AEDPA limitations period is tolled while a “properly filed” state post-conviction proceeding
     or other collateral review is pending. 28 U.S.C. § 2244(d)(2). However, no statutory tolling is allowed for
19   the period of time between finality of a direct appeal and the filing of a petition for post-conviction relief
     or other collateral review in state court because no state court proceeding is pending during that time. Nino
20   v. Galaza, 183 F.3d 1003, 1006–07 (9th Cir. 1999); Rasberry v. Garcia, 448 F.3d 1150, 1153 n.1 (9th Cir.
     2006). Additionally, no statutory tolling is allowed for the period between the finality of a post-conviction
21   appeal and the filing of a federal petition. Nino, 183 F.3d at 1007.
              Aubert’s conviction became final on June 19, 2013, after the Nevada Supreme Court decided his
22   direct appeal, denied en banc consideration, and the time expired for filing a petition for writ of certiorari
     with the United States Supreme Court. The federal statute of limitations began running the following day.
23   Aubert timely filed his state petition on February 5, 2014, tolling the AEDPA clock. As a result, 230 days
     elapsed between the finality of the judgment and the filing of the state petition. The remaining 135 days of
24   AEDPA limitations period were statutorily tolled period during the pendency of all proceedings related to
     the state petition. Tolling ended on June 13, 2017, when the remittitur issued for the order of affirmance
25
     by the Nevada Court of Appeals. The AEDPA clock restarted the following day and expired 135 days later
26   on October 27, 2017. Aubert’s motion to modify sentence was filed in February 2018—months after the
     expiration of the AEDPA deadline—and thus could not have tolled the already expired deadline. See
27   Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001). Absent another basis for tolling or delayed accrual,
     Aubert filed his petition nearly three years after the AEDPA limitations period expired. This calculation is
28   provided solely for informational purposes because Aubert has not had an opportunity to respond.



                                                           2
     Case 2:20-cv-01834-GMN-DJA Document 6 Filed 12/04/20 Page 3 of 3



 1   IT IS THEREFORE ORDERED:

 2   1. Petitioner Thad Aubert’s Petition for Writ of Habeas Corpus (ECF No. 1-1) is

 3      DISMISSED WITHOUT PREJUDICE based his on failure to comply with the Court’s

 4      Order (ECF No. 5) or the Local Rules of Practice.

 5   2. Aubert’s Motion for Appointment of Counsel (ECF No. 3) and Motion for Order

 6      Staying § 2254 Habeas Petition (ECF No. 4) are DENIED.

 7   3. Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, the Clerk of Court will

 8      add Nevada Attorney General Aaron D. Ford as counsel for Respondents and

 9      informally serve the Nevada Attorney General by directing a notice of electronic filing

10      of this order to his office. No response is required from Respondents other than to

11      respond to any orders of a reviewing court.

12   4. The Clerk of Court is instructed to enter final judgment accordingly and close this case.

13   DATED: December 4, 2020
14
                                                   ________________________________
15                                                 GLORIA M. NAVARRO
                                                   UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                              3
